DETAILED ACTION
Claims 1-4 received on 10/08/2020 are considered in this office action. Claims 1-4 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 is being considered by the
examiner.


Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PARKING ASSIST APPARATUS DISPLAYING PERPENDICLAR-PARALLEL PARKING SPACE.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claims 1-4: control unit (generic placeholder) configured to (function) 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “control unit”, it is interpreted to cover the corresponding structure of CPU or electronic control unit (ECU) and equivalents thereof as supported by a portion of paragraph [0020] and FIG. 1 (element 90) of the specification reproduced below:
[0020] As shown in FIG. 1, the parking assist apparatus 10 includes an ECU 90. The ECU is an abbreviation of an "Electronic Control Unit" which is a controller. The ECU 90 includes, as a main component, a microcomputer having a CPU, a ROM, a RAM, a nonvolatile memory, and an interface I/F. The CPU achieves various functions through executing instructions, programs or routines, stored in the ROM. The ECU 90 may be separated into a plurality of ECUs that cooperate with each other.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Freistadt (US20170369078A1) in view of TSUJINO (US20200398826A1).

Regarding claim 1, Freistadt teaches a parking assist apparatus, installed on a vehicle and configured to be capable of performing an autonomous parking control to move said vehicle from a parking start position to a final target parking space so that said vehicle is parked in said final target parking space (Abstract: “A parking assistance system executes a process to measure the parking space by a sensor prior to carrying out an automated parking maneuver and to detect the parking space type from a plurality of detectable parking space types using specific criteria on the basis of the measurement of the parking space”), comprising: 
a measurements around said vehicle to obtain measurements information (par [0035]: “In step 110, a parking space is measured by an ultrasonic sensor while driving past the parking space”); 
a touch panel configured to display a screen (par [0036]: “If the parking space is recognized as a longitudinal parking space type in the query 120, a pictogram of a longitudinal parking space is displayed on the screen in step 130.”); and 
a control unit (par [0035]: “The operation is executed in an appropriately configured parking assistance system, which may include a processor and associated memory”) configured to be capable of changing said screen displayed on said touch panel (par [0036]: “If the parking space is recognized as a longitudinal parking space type in the query 120, a pictogram of a longitudinal parking space is displayed on the screen in step 130.”; par [0037]: “If the parking space is recognized as a transverse parking space type in the query 140, a pictogram of a recognized transverse parking space is displayed on the screen in step 145.”; par [0039]: “If the depth criterion and the length criterion are satisfied, the parking space is classified as a universal parking space, and a pictogram of a universal parking space type is displayed on the screen in step 180.”, wherein the screen is changed accordingly by the processor), 
wherein said control unit is configured to (par [0035]: “The operation is executed in an appropriately configured parking assistance system, which may include a processor and associated memory”): 
specify, based on said measurements  (FIG.1 elements 120-150; par [0036]: “In the query 120, a check is made as to whether the measured parking space is a parking space of the longitudinal parking space type”; par [0038]: “If the length criterion for a universal parking space type is satisfied, then a check is made in the query 160 as to whether a depth criterion is satisfied that indicates an adequate depth of the parking space for transverse parking.”); 
produce, based on said measurements  (FIGs. 3-4, FIG. 1 elements 130, 145 and 180 shows steps of “Display pictogram …”); and 
display, on said touch panel, a parking space selection screen including said surrounding image and a target parking space selection button corresponding to said parking possible space, said parking space selection screen being configured to be operated by a user of said vehicle to select said final target parking space from said parking possible space,  (FIG. 1 element 200; FIG. 4; par [0045]: “An exemplary selection menu with the options of longitudinal parking and transverse parking according to step 200 in FIG. 1, which is displayed on the screen 20, is illustrated in FIG. 4.”), 
and wherein 
when said parking possible space is a perpendicular-parallel parking possible space to which said vehicle can not only be perpendicularly parked but also be parallelly parked (FIG.1 element 160; Abstract: “a universal parking space type in which the vehicle can park both longitudinally as well as transversely”), said control unit is further configured to achieve selectively one of a first display state and a second display state (FIG. 1 element 200; FIG. 4), 
said first display state being a state where a first perpendicular-parallel parking space selection button as said target parking space selection button is displayed in such a manner that said first perpendicular-parallel parking space selection button is appropriately highlighted (see the marking for “longitudinal parking”). The driver can change the highlighted parking direction in the selection menu by pushing or pulling a central operating element and can select the currently highlighted parking direction by pressing the central operating element. The highlighted parking direction is made recognizable in the pictogram (for example the currently highlighted parking direction is shown with solid lines, while the other parking direction is shown as dashes or dots, or is not even displayed at all)”, wherein the selected “transverse parking” would be indicative of the first display state, which would result in “highlighted” features, such as solid lines as shown in FIG. 4), and 
said second display state being a state where a second perpendicular-parallel parking space selection button as said target parking space selection button is displayed in such a manner that said second perpendicular-parallel parking space selection button is second display state), but fails to specifically teach target parking space selection button is superimposed on said parking possible space in said surrounding image and consequently first and second perpendicular-parallel parking space selection buttons are superimposed on a first and second parking possible spaces to which said vehicle can be parked.
However, in the same field or endeavor, TSUJINO teaches 
a camera device configured to capture images around said vehicle to obtain image information (par [0051]: “The external environment sensor 7 serves as an external environment information acquisition device for detecting electromagnetic waves, sound waves, and the like from the surroundings of the vehicle to detect an object outside the vehicle and to acquire surrounding information of the vehicle. The external environment sensor 7 includes sonars 18 and external cameras 19”; par [0053]: “The external cameras 19 are devices configured to capture images around the vehicle.”); 
wherein said control unit is configured to: 
specify, based on said image information, a parking possible space to which said vehicle is moved from said parking start position owing to said autonomous parking control (FIG. 2 ST1-ST2; par [0074]: “The action plan unit 43 first executes an acquisition process (step ST1) to acquire one or more parking spaces, if any. […] the external environment recognizing unit 41 acquires, based on a signal from the external environment sensor 7, a position and size of each detected obstacle and positions of the white lines provided on the road surface. The external environment recognizing unit 41 extracts, based on the acquired position and size of the obstacle and the acquired positions of the white lines, one or more undelimited parking spaces and one or more delimited parking spaces, if any (hereinafter, the undelimited parking spaces and the delimited parking spaces will be collectively referred to as “parking spaces”). Each undelimited parking space is a space that is not delimited by the white lines or the like, has a size sufficient to park the vehicle, and is available (namely, there is no obstacle therein). Each delimited parking space is a space that is delimited by the white lines or the like, has a size sufficient to park the vehicle, and is available (namely, another vehicle (vehicle other than the own vehicle) is not parked”); 
produce, based on said image information, a surrounding image that is an image of surroundings of said vehicle (FIG. 3A; FIG. 7A-10C; par [0076]: “More specifically, the action plan unit 43 makes the touch panel 32 display the look-down image and the bird's-eye image in the travel direction on the parking search screen shown in FIG. 3A. When the action plan unit 43 acquires at least one parking position candidate, the action plan unit 43 makes the touch panel 32 display a frame that indicates the parking position candidate and an icon that corresponds to the frame in at least one of the look-down image and the bird's-eye image (in the look-down image in FIG. 3A) in an overlapping manner. The icon consists of a symbol indicating the parking position candidate (see “P” in FIG. 3A)”); and 
display, on said touch panel, a parking space selection screen including said surrounding image and a target parking space selection button corresponding to said parking possible space, said parking space selection screen being configured to be operated by a user of said vehicle to select said final target parking space from said parking possible space, in such a manner that said target parking space selection button is superimposed on said parking possible space in said surrounding image (FIG. 2 ST3; FIGs 7A-10C; par [0075]: “Next, the action plan unit 43 executes a trajectory calculation process (step ST2) to calculate a trajectory of the vehicle from a current position of the vehicle to each extracted parking space. In a case where the trajectory of the vehicle can be calculated for a certain parking space, the action plan unit 43 sets the parking space as a parking position candidate where the vehicle can be parked, and make the touch panel 32 display the parking position candidate on the screen (the parking search screen)”; par [0076]: “Next, the action plan unit 43 executes a target parking position reception process (step ST3) to receive a selection operation performed by the occupant to select the target parking position, which is a parking position where the occupant wants to park the vehicle, and is selected from the one or more parking position candidates displayed on the touch panel 32”; par [0123]: “On the other hand, when the occupant touches the touch panel 32 to select a desired parking position from among the parking position candidates, the parking position candidate touched by the occupant is set as the target parking position.”, wherein the parking space and/or the corresponding icon 55 corresponds to target parking space selection button), 
and 
a first perpendicular-parallel parking space selection button as said target parking space selection button is displayed in such a manner that said first perpendicular-parallel parking space selection button is superimposed on a first parking possible space to which said vehicle can be perpendicularly parked within said perpendicular-parallel parking possible space in said surrounding image (FIG. 10B, wherein the parking space, which is surrounded by thick lines, and/or the corresponding icon 55 corresponds to first perpendicular-parallel parking space selection button), and 
a second perpendicular-parallel parking space selection button as said target parking space selection button is displayed in such a manner that said second perpendicular-parallel parking space selection button is superimposed on a second parking possible space to which said vehicle can be parallelly 26parked within said perpendicular-parallel parking possible space in said surrounding image (FIG. 10C, wherein the parking space, which is surrounded by thick lines, and/or the corresponding icon 55 corresponds to second perpendicular-parallel parking space selection button)
Freistadt and TSUJINO are considered to be analogous to the claimed invention because both are in the same field of autonomous parking system based on received user input from the displayed available parking spots. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute “ultrasonic sensor” of Freistadt with “external camera” of TSUJINO because both sensors are known to detect surrounding information and would have obtained the predictable result of detecting available parking areas. Moreover, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute “parking selection menu” of Freistadt with “target parking space selection button which is superimposed on said parking possible space in said surrounding image” of TSUJINO because both methods (the use of text and/or drawing) are known to request a selection from the user (TSUJINO, FIGs. 11B-12D), thus would have obtained the predictable result of receiving a selection from the user.

Regarding claim 3, Freistadt in view of TSUJINO teaches the parking assist apparatus according to claim 1. TSUJINO further teaches wherein said control unit is configured to: 
when said parking possible space is a perpendicular parking possible space to which said vehicle can only be perpendicularly parked, display a perpendicular parking space selection button as said target parking space selection button in such a manner that said perpendicular parking space selection button is superimposed on said perpendicular parking possible space to which said vehicle can only be perpendicularly parked in said surrounding image (FIG. 8A; par [0112]: “The icons 55 displayed in the look-down image in association with the parking position candidates are specifically displayed by the action plan unit 43 as follows. As shown in FIG. 8A, in the display of the parking position candidates for perpendicular parking, the action plan unit 43 displays each icon 55 at a position overlapping with the center of a short side of the frame of the corresponding parking position candidate located on the vehicle side in the vehicle width direction”); and 
when said parking possible space is a parallel parking possible space to which said vehicle can only be parallelly parked, display a parallel parking space selection button as said target parking space selection button in such a manner that said parallel parking space selection button is superimposed on said parallel parking possible space to which said vehicle can only be parallelly parked in said surrounding image (FIG. 8B; par [0112]: “As shown in FIG. 8B, in the display of the parking position candidates for parallel parking, the action plan unit 43 displays each icon 55 at a position overlapping with the center of a long side of the frame of the corresponding parking position candidate on the vehicle side”).

Regarding claim 4, Freistadt in view of TSUJINO teaches the parking assist apparatus according to claim 3. TSUJINO further teaches wherein said control unit is configured to display said target parking space selection button in either one of a first display mode and a second display mode, said target parking space selection button displayed in said first display mode indicating that said parking possible space on which said parking space selection button displayed in said first display mode is superimposed is tentatively selected as said final target parking space, and said target parking space selection button displayed in said second display mode indicating that said parking possible space on which said parking space selection button displayed in said second display mode is superimposed is not tentatively selected as said final target parking space (FIG. 10A-10C; par [0121]: “Specifically, as shown in FIG. 10A, the action plan unit 43 displays one icon 55 at mutually overlapping parts of two parking position candidates. In FIG. 10A, a single parking position candidate for perpendicular parking closest to the vehicle is selected by the cursor, the frame of this parking position candidate is shown by a thick line, and the icon 55 corresponding to the frame of this parking position candidate is shown in a darker color. When the occupant inputs a movement operation, such as rotating the select switch, to the selection input member 35, the parking position candidate selected by the cursor shifts to one of the mutually overlapping two parking position candidates (the one arranged for perpendicular parking), as shown in FIG. 10B. As a result, the frame of this parking position candidate is shown by a thick line and the corresponding common the icon 55 is shown by a dark color. If the occupant further inputs a movement operation to the selection input member 35, as shown in FIG. 10C, the parking position candidate selected by the cursor shifts to the other of the mutually overlapping two parking position candidates (the one arranged for parallel parking). As a result, the frame of this parking position candidate is shown a thick line. Since the icon 55 is common, it remains a dark color and does not change.”, wherein “parking position candidate is shown by a thick line and the corresponding common the icon 55 is shown by a dark color” corresponds to the first display mode, and the second display mode otherwise).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Freistadt in view of TSUJINO and further in view of KIM (US20170132482A1).

Regarding claim 2, Freistadt in view of TSUJINO teaches the parking assist apparatus according to claim 1. Freistadt in view of TSUJINO further teaches changing display state upon selecting the corresponding parking direction in the selection menu (Claim 1, wherein Freistadt’s parking direction selection menu (FIG. 4) was substituted with TSUJINO’s superimposed target parking space selection button (FIG. 10B-C), but fails to specifically teach wherein said control unit is configured to: change display states, when said first perpendicular-parallel parking space selection button is touched, from said first display state to said second display state; and change display states, when said second perpendicular-parallel parking space selection button is touched, from said second display state to said first display state.
However, KIM teaches wherein said control unit is configured to: change display states, when said first perpendicular-parallel parking space selection button is touched and corresponding rotating gesture is inputted, from said first display state to said second display state; and change display states, when said second perpendicular-parallel parking space selection button is touched and corresponding rotating gesture is inputted, from said second display state to said first display state (FIG. 14B; par [0329]: “Referring to FIG. 14B, when input 1430 of applying double touch and then rotating the touch input is received as the second user input, the processor 170 may control the direction of the parking guide image 1420 to be changed.”).
KIM is considered to be analogous to the claimed invention because it is in the same field of autonomous parking system based on received user input. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute “parking direction selection menu” of Freistadt in view of TSUJINO with “touch and rotating input” of TSUJINO because both methods are known examples to receive the direction change request of the user. Freistadt in view of TSUJINO and further in view of KIM fails to specifically teach only touching the parking space selection button to change display states.
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have removed the rotation gesture of Freistadt in view of TSUJINO and further in view of KIM and simply rotate the parking direction upon touching the parking space selection button, because the only action the user may perform on the perpendicular-parallel parking space is the selection of parking type or change of direction (transverse vs. longitudinal). Hence, it would have been obvious that the selection of the parking space selection button in the perpendicular-parallel parking space is to change the rotation, thus the rotation gesture/input not being required. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIYOHARA (JP2009202610A) teaches displaying various parking positions within a space capable of parking to allow an option for misaligned parking in order to create space for the passenger to open the door when the vehicle is parked.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668